16 F.3d 409NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ernest S. HENDRY, Jr., Plaintiff-Appellant,v.Allen E. TURNER, t/a Allen E. Turner Associates, Defendant-Appellee.
No. 91-2371.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1993.Decided Jan. 25, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-91-408-A)
Ernest S. Hendry, Jr., appellant pro se.
Marc H. Botzin, Alexandria, VA, for appellee.  Unpublished opinions are not binding precedent in this circuit.  See I.O.P. 36.5 and 36.6.
E.D.Va.
AFFIRMED.
Before WIDENER and WILKInSON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Ernest S. Hendry, Jr., appeals from the district court's orders granting Defendant's motion for summary judgment and denying Hendry's motion for judgment notwithstanding the verdict on Defendant's counterclaim against Hendry.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hendry v. Turner, No. CA-91-408-A (E.D. Va.  Oct. 31 & Nov. 1, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.